                                Case 2:20-cv-01850-GMN-NJK Document 7 Filed 12/04/20 Page 1 of 4


                    1      MELANIE A. HILL, ESQ.
                           Nevada Bar No. 8796
                    2      MELANIE HILL LAW PLLC
                           520 S. 7th Street, Suite A
                    3
                           Las Vegas, NV 89101
                    4      Tel.    (702) 362-8500
                           Fax.    (702) 362-8505
                    5      Email: Melanie@MelanieHillLaw.com
                           Attorneys for Plaintiff Steven Earl Carr
                    6

                    7

                    8                                    UNITED STATES DISTRICT COURT

                    9                                          DISTRICT OF NEVADA
                  10       STEVEN EARL CARR, an individual,
                                                                             Case No.: 2:20-cv-01850-GMN-NJK
                  11
                                           Plaintiff,
                  12                                                         STIPULATION AND ORDER FOR
                           v.                                                EXTENSION OF TIME FOR
                  13                                                         PLAINTIFF TO RESPOND TO MOTION
                           UNITED STATES OF AMERICA; DAVID                   TO DISMISS FILED BY DEFENDANTS
                  14       L. JAFFE, individually, DAVID N.                  UNITED STATES OF AMERICA, DAVID
                  15       KARPEL, individually, DOES 1 through              L. JAFFE, AND DAVID N. KARPEL [ECF
                           100; and ROES 1 through 100; inclusive,           No. 5] AND FOR DEFENDANTS TO
                  16                                                         RESPOND TO AMENDED COMPLAINT
                                           Defendants.
                  17                                                         (First Request)
                  18

                  19
                                   NOW COMES the Plaintiff, STEVEN EARL CARR, by and through his attorneys, Melanie
                  20
                           A. Hill and Melanie Hill Law PLLC, and Defendants UNITED STATES OF AMERICA, DAVID L.
                  21
                           JAFFE, AND DAVID N. KARPEL, by and through their attorneys, Assistant United States Attorney
                  22
                           Gregory Addington, who hereby stipulate that Plaintiffs may have an extension of time from the
                  23
                           current deadline of December 7, 2020 until, up to and including December 14, 2020, within which to
                  24
                           respond to the Defendants’ Motions to Dismiss [ECF No. 5]. Plaintiff intends to file an Amended
                  25
                           Complaint and intended to do so prior to serving the Complaint in this case and prior to the
                  26
                           Defendants filing the instant Motion to Dismiss the complaint. By way of background, the Complaint
                  27
                           was not served on any of the Defendants prior to the filing of the Motion to Dismiss [ECF No. 5] and
                  28
                           the deadline to serve the Complaint was January 2, 2021. The parties further stipulate that after the
Melanie Hill Law PLLC
   520 S. 7th St., Ste A
Las Vegas, Nevada 89101
                                                                          1 of 4
     (702) 362-8500
                                 Case 2:20-cv-01850-GMN-NJK Document 7 Filed 12/04/20 Page 2 of 4


                    1      Amended Complaint is filed, Defendants shall have thirty (30) days to file their responsive pleading.

                    2      This Stipulation is made at the request of all parties for the reasons set forth herein and this is the first

                    3      request for an extension of the deadline to respond to the pending Motion to Dismiss [ECF No. 5].

                    4               In support of this Stipulation and Order, the parties state as follows:

                    5               1. The original complaint was filed in this case on October 4, 2020.
                    6
                                    2. As of the date of the filing of the Motion to Dismiss [ECF No. 5] in this case, Plaintiff had
                    7
                           not yet served any of the defendants with the Complaint and the deadline to serve the Complaint did
                    8
                           not run until January 2, 2021.
                    9
                                    3. Plaintiff had been working on an amended complaint for nearly the last two months at the
                  10

                  11       time the Motion to Dismiss was filed. Counsel for Plaintiff had conveyed this intent to file an

                  12       amended complaint to counsel for Defendants on November 20, 2020 in response to Defendants’
                  13       counsel’s email agreeing to accept service on behalf of Defendants DAVID L. JAFFE and DAVID N.
                  14
                           KARPEL.
                  15
                                    4. Counsel for all parties have conferred regarding Plaintiffs request for an extension of the
                  16
                           response deadline, and counsel for the Defendants has agreed to the requested extension. Counsel for
                  17

                  18       all parties have further conferred on the timing of the filing of the Amended Complaint that will be

                  19       timely filed on December 14, 2020 pursuant to Federal Rule of Civil Procedure 15(a) and the

                  20       Defendants responsive pleading deadline and all parties have agreed that Defendants shall have thirty
                  21       (30) days to file their responsive pleading.
                  22
                                    5. The motion was filed the Monday of the week of Thanksgiving and counsel for Plaintiff is
                  23
                           requesting the statutory twenty-one (21) days to file his amended complaint. To allow for this
                  24
                           deadline to amend the complaint, which is greater than the fourteen (14) day deadline to oppose the
                  25

                  26       motion to dismiss from the current deadline of December 7, 2020 to December 14, 2020 knowing that

                  27       the motion will likely be moot upon the filing of the amended complaint.

                  28       ///
Melanie Hill Law PLLC
   520 S. 7th St., Ste A
Las Vegas, Nevada 89101
                                                                                2 of 4
     (702) 362-8500
                                 Case 2:20-cv-01850-GMN-NJK Document 7 Filed 12/04/20 Page 3 of 4


                    1               6. All of parties have also agreed to extend Defendants’ deadline to file their responsive

                    2      pleading for thirty (30) days from the date of the filing of Plaintiff’s Amended Complaint to allow for
                    3
                           the upcoming Christmas and New Years’ Day holidays.
                    4
                                    7. This stipulation and order is being brought in good faith and is not sought for any
                    5
                           improper purpose or other purpose of delay, but to allow counsel for the parties’ additional time to
                    6
                           respond to the motion to dismiss and allow the Plaintiff to have the statutory period of twenty-one
                    7

                    8      (21) days to file his amended complaint and also allow the Defendants time to file their responsive

                    9      pleading after the upcoming Christmas and New Years’ Day holidays.
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25       ///
                  26
                           ///
                  27
                           ///
                  28
Melanie Hill Law PLLC
   520 S. 7th St., Ste A
Las Vegas, Nevada 89101
                                                                            3 of 4
     (702) 362-8500
                              Case 2:20-cv-01850-GMN-NJK Document 7 Filed 12/04/20 Page 4 of 4


                    1             WHEREFORE, the parties respectfully request that the Court extend the deadline for Plaintiff

                    2      to respond to Defendants’ motions to Dismiss from the current deadline of December 7, 2020 to
                    3
                           December 14, 2020. The parties further respectfully request that the Court extend the deadline for
                    4
                           Defendants to file their responsive pleading for thirty (30) days from the date of the filing of
                    5
                           Plaintiff’s Amended Complaint.
                    6
                                     DATED this 4th day of December, 2020.
                    7

                    8         Respectfully submitted,                         Respectfully submitted,

                    9         MELANIE HILL LAW PLLC                           NICHOLAS TRUTANICH
                                                                              United States Attorney
                  10
                                /s/ Melanie A. Hill                             /s/ Gregory Addington
                  11
                              __________________________________             ____________________________________
                  12          Melanie A. Hill, Esq. (NV Bar No. 8796)        Gregory Addington (NV Bar No. 6875)
                                      th                                   Assistant United States Attorney
                              520 S. 7 Street, Suite A
                  13          Las Vegas, NV 89101                            400 South Virginia Street, Suite 900
                              Tel.: (702) 362-8500                           Reno, NV 89501
                  14          Fax: (702) 362-8505                            Tel.: (775) 784-5438
                  15          Email: Melanie@MelanieHillLaw.com              Fax: (775) 784-5181
                              Attorney for Plaintiff Steven Earl Carr    Email: Greg.Addington@usdoj.gov
                  16                                                     Attorney for Defendants United States of
                                                                      America, David L. Jaffe, and David N. Karpel
                  17

                  18

                  19

                  20

                  21                                                      IT IS SO ORDERED.
                  22                                                                  4 day of December, 2020.
                                                                          Dated this ____
                  23

                  24

                  25
                                                                          ___________________________
                  26                                                      Gloria M. Navarro, District Judge
                                                                          UNITED STATES DISTRICT COURT
                  27

                  28
Melanie Hill Law PLLC
   520 S. 7th St., Ste A
Las Vegas, Nevada 89101
                                                                          4 of 4
     (702) 362-8500
